Citation Nr: 1743485	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from April 1966 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision and a July 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Board notes that the issue of entitlement to nonservice-connected disability pension has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issues of entitlement to service connection for bilateral hearing loss disability, nonservice-connected disability pension, and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of a disability rating of 10 percent for tinnitus, which is the maximum schedular rating for that disability.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The December 2010 rating decision assigned the Veteran a 10 percent initial disability rating for tinnitus, effective August 6, 2010, under Diagnostic Code 6260.  38 C.F.R. § 4.87.  

Diagnostic Code 6260 provides a maximum disability rating of 10 percent for tinnitus, whether the ringing is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260; see also Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006) (holding that VA's interpretation of the maximum rating was neither plainly erroneous nor inconsistent with the regulations, and, thus, VA was entitled to apply its own construction).  As there is no adequate legal basis upon which to award a rating in excess of 10 percent for tinnitus, the Veteran's claim for a higher schedular rating must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, the Board finds that the December 2010 VA audiological examination is not adequate for adjudication purposes.  Audiometric testing in December 2010 demonstrated that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2017).  However, the VA examiner opined that the Veteran's hearing loss was not due to noise exposure during active service because his audiometric testing at enlistment and separation reflected normal hearing.  However, the absence of in-service evidence of some degree of hearing loss or a hearing loss disability during service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the December 2010 examiner did not provide an opinion as to whether the Veteran's hearing loss disability is at least as likely as not related to service.  Instead, the examiner merely stated that the Veteran's hearing loss is "not due to" service, which is not the applicable legal standard.  Based on the foregoing, the Board finds that a supplemental VA examination and medical opinion is necessary for to determine whether the Veteran's bilateral hearing loss is etiologically related to service.

With respect to the issue of entitlement to a TDIU, the decision regarding the claim of entitlement to service connection for bilateral hearing loss disability may impact the adjudication of the TDIU claim.  These issues are inextricably intertwined, therefore consideration of entitlement to a TDIU must be deferred pending resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As to the claim of entitlement to nonservice-connected disability pension, the Board finds that the Veteran's January 2014 statement constitutes a timely notice of disagreement with the July 2013 administrative decision.  Further review of the record shows that the Veteran has not been provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.   

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any bilateral hearing loss disability.  All necessary tests and studies should be conducted.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should consider the effect of any bilateral hearing loss disability on the Veteran's occupational and daily functioning.  

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent or greater probability) etiologically related to in-service noise exposure.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or at separation from service is not, by itself, a sufficient rationale for a negative opinion.  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

3. Arrange for any further development on the claim of entitlement to a TDIU rating that is suggested by the results of the development ordered above.

4.  Readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss disability and, based on the determination with regard to that claim, readjudicate the claim of entitlement to a TDIU.  If either claim remains denied, issue a supplemental statement of the case, afford the Veteran and his representative appropriate time to respond, and return the case to the Board.

5.  Issue a statement of the case on the issue of entitlement to nonservice-connected disability pension.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to this issue, return the issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


